UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period :	January 1, 2016 — December 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: With 2017 under way, investor sentiment generally brightened at the prospect of moving beyond the challenges of the past year, when politics tested markets. Fortunately, market turbulence in the aftermath of key political events was in many cases followed by impressive rebounds, and annual performance in most global financial markets exceeded expectations. Of course, uncertainties and macroeconomic risks do not simply disappear with the close of the calendar year. Conditions in the bond market have changed given the shift in the potential for inflation. As such, we believe investors should continue to focus on time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. To help ensure that your portfolio is aligned with your individual goals, time horizon, and tolerance for risk, we also believe it is a good idea to speak regularly with your financial advisor. In today’s environment, we favor the investment approach practiced at Putnam — active strategies based on fundamental research. Putnam portfolio managers, backed by a network of global analysts, bring years of experience to navigating changing market conditions and pursuing investment opportunities. In the following pages, you will find an overview of your fund’s performance for the reporting period ended December 31, 2016, as well as an outlook for the coming months. As always, thank you for investing with Putnam. Performance summary (as of 12/31/16) Investment objective Capital appreciation Net asset value December 31, 2016 Class IA: $15.42 Class IB: $15.29 Total return at net asset value MSCI World (as of 12/31/16)* Class IA shares† Class IB shares‡ Index (ND) 1 year 1.37% 1.07% 7.51% 5 years 62.04 59.89 64.09 Annualized 10.13 9.84 10.41 10 years 32.57 29.27 45.57 Annualized 2.86 2.60 3.83 Life 371.81 346.21 434.72 Annualized 5.99 5.77 6.51 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Recent performance may have benefited from one or more legal settlements. † Class inception date: May 1, 1990. ‡ Class inception date: April 30, 1998. The MSCI World Index (ND) is an unmanaged index of equity securities from developed countries. Calculated with net dividends (ND), this total return index reflects the reinvestment of dividends after the deduction of withholding taxes, using a tax rate applicable to non-resident institutional investors who do not benefit from double taxation treaties. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and rounding. Holdings and allocations may vary over time. Putnam VT Global Equity Fund 1 Report from your fund’s manager Could you describe the market environment for the 12-month period ended December 31, 2016? A number of issues, including falling U.S. interest rates and steeply declining commodity prices, caused volatility to surge in the first month and a half of the period. Despite their various attempts to stimulate their economies, the central banks of China, Japan, and Europe seemed unable to stop this volatility from eroding confidence in economic health. Most markets declined as a result, and lower commodity prices, which helped some large energy importers as well as individual consumers in countries such as the United States, led to difficult conditions for companies in the energy and natural resources sectors. By mid-February, markets began staging a comeback, oil prices rose off their multiyear lows, and growth in China seemed to stabilize, driven by massive new loan creation. The most notable, if temporary, setback in the market’s rebound came in late June, when U.K. voters chose in a referendum to leave the European Union [Brexit]. This triggered a sharp slide in the pound sterling versus major global currencies, and the pound’s weakness continued through the end of the fund’s reporting period. However, the U.K. stock market itself staged a rebound after pledges of government support for the economy and amid a general lack of evidence that the economy would suddenly experience a drastic decline. In the closing months of the period, we saw the market begin to shift away from safer-seeming, steady-dividend-paying stocks in favor of more cyclical investment types, particularly value stocks. After the U.S. presidential election in early November, this market shift appeared to accelerate due to expectations of general reflation, higher interest rates, and greater levels of fiscal stimulus. How did Putnam VT Global Equity Fund perform in this context? The fund underperformed its benchmark, the MSCI World Index [ND], for the period. Security selection in consumer stocks, financials, and telecommunications detracted from relative returns, outweighing some of the fund’s better results, which were achieved primarily among our technology stock picks. The fund’s performance suffered leading up to and following the U.S. election, as sentiment shifted toward global reflation. This buoyed the energy and financials sectors, areas where the fund was under-represented relative to thebenchmark. How did derivatives impact fund performance? We used forward currency contracts to help hedge foreign exchange risk. We also wrote and purchased options in an effort to manage downside risks. Forward currency contracts had a positive impact overall on the fund’s performance, and more than offset a smaller, negative contribution from an options strategy in the portfolio. What is your outlook for global stock markets? In the immediate aftermath of the U.S. presidential election, the U.S. stock market and a variety of non-U.S. markets rose, defying some expectations that a Trump presidency would be negative for global stocks. While some of this enthusiasm may not go unrewarded for a time, I think the market may be reading too much into the positive potential of a Trump administration. For example, markets are showing what may prove to be unearned exuberance over areas like cement and steel. The market appears to be anticipating that these areas will perform well when infrastructure stimulus actually gets under way. But in my view, this relies a lot on the belief that Trump’s campaign rhetoric will translate swiftly and directly into policy initiatives and immediately into shovels breaking ground. In my view, a key change for global markets would be how much the new administration leans toward protectionist policies. Although these may appear to have an upside, such as relocating jobs to the United States from abroad, I believe a protectionist stance, with its typical insistence on high tariffs on imported goods, can be strongly inflationary. Adding to that inflation pressure, protectionism can be highly disruptive of global supply chains. And so overall, while its U.S. growth effects can be debated, I believe that protectionism could be deeply problematic for the long-term viability of a variety of U.S. companies, though it may also benefit others. What seems more likely to me in the near term is that the emerging markets may become less attractive to global investors. I believe that Mexico, in particular, may suffer as the protectionist position promised by Trump during his campaign could seriously complicate Mexico’s trade relationship with the United States. In my view, higher interest rates, which I think are more likely under a Trump administration, could also be quite damaging to emerging-market economies and, consequently, emerging-market equity and debt. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Investments in small and/or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific company or industry. You can lose money by investing in the fund. Your fund’s manager Portfolio Manager Shep Perkins, CFA, is a Co-Head of Equities at Putnam. He joined Putnam in 2011 and has been in the investment industry since 1993. Your fund’s manager also manages other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT Global Equity Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expenses per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from 7/1/16 to 12/31/16. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses . To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expenses per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/15 0.86% 1.11% Annualized expense ratio for the six-month period ended 12/31/16* 0.88% 1.13% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a hypothetical 5% annualized actual returns for the return for the 6 months 6 months ended 12/31/16 ended 12/31/16 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $4.52 $5.79 $4.47 $5.74 Ending value (after expenses) $1,041.90 $1,040.10 $1,020.71 $1,019.46 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/16. The expense ratio may differ for each share class. † Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Putnam VT Global Equity Fund 3 Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Global Equity Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Global Equity Fund (the “Fund”) as of December 31, 2016, the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments as of December 31, 2016 by correspondence with the custodian, brokers, transfer agent, and the application of alternative auditing procedures where securities purchased had not been received, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 7, 2017 4 Putnam VT Global Equity Fund The fund’s portfolio 12/31/16 COMMON STOCKS (97.4%)* Shares Value Aerospace and defense (1.2%) Northrop Grumman Corp. 8,000 $1,860,640 Auto components (0.6%) Goodyear Tire & Rubber Co. (The) 27,600 852,012 Automobiles (2.5%) Yamaha Motor Co., Ltd. (Japan) 169,400 3,716,698 Banks (2.9%) Banco Macro SA ADR (Argentina) 10,400 669,240 Bank of Ireland (Ireland) † 4,721,148 1,161,090 Permanent TSB Group Holdings PLC (Ireland) † 293,632 851,579 Wells Fargo & Co. 31,800 1,752,498 Beverages (2.0%) Anheuser-Busch InBev SA/NV ADR (Belgium) S 9,800 1,033,312 Dr. Pepper Snapple Group, Inc. 11,200 1,015,504 Molson Coors Brewing Co. Class B 10,045 977,479 Biotechnology (1.7%) Alkermes PLC † 16,000 889,280 Biogen, Inc. † 2,520 714,622 Celgene Corp. † 7,700 891,275 Building products (2.0%) Assa Abloy AB Class B (Sweden) 76,711 1,422,989 Fortune Brands Home & Security, Inc. 16,215 866,854 Johnson Controls International PLC 16,900 696,111 Capital markets (1.9%) E*Trade Financial Corp. † 61,093 2,116,872 KKR & Co. LP 46,600 717,174 Chemicals (5.0%) CF Industries Holdings, Inc. S 58,700 1,847,876 Dow Chemical Co. (The) 15,300 875,466 Monsanto Co. 22,186 2,334,189 Sherwin-Williams Co. (The) 3,200 859,968 Symrise AG (Germany) 13,893 845,031 Yara International ASA (Norway) 21,502 846,710 Communications equipment (1.2%) Hitachi Kokusai Electric, Inc. (Japan) 41,800 871,637 Nokia OYJ (Finland) 190,156 911,795 Construction and engineering (0.6%) Kyudenko Corp. (Japan) 32,800 878,041 Containers and packaging (2.5%) Ball Corp. 16,000 1,201,120 RPC Group PLC (United Kingdom) 61,829 808,887 Sealed Air Corp. 39,500 1,790,930 Diversified consumer services (0.6%) Service Corp. International/US 34,020 966,168 Diversified financial services (0.7%) Eurazeo SA (France) 19,134 1,119,228 Diversified telecommunication services (5.5%) Com Hem Holding AB (Sweden) 109,629 1,045,356 Euskaltel SA (Spain) † 72,498 642,336 COMMON STOCKS (97.4%)* cont . Shares Value Diversified telecommunication services cont . Koninklijke KPN NV (Netherlands) 315,173 $933,297 Nippon Telegraph & Telephone Corp. (Japan) 53,400 2,244,711 SBA Communications Corp. Class A † 11,100 1,146,186 SFR Group SA (France) † 29,824 840,852 Telecom Italia SpA RSP (Italy) 1,897,793 1,371,669 Electric utilities (1.3%) Exelon Corp. 53,306 1,891,830 Equity real estate investment trusts (REITs) (1.3%) Big Yellow Group PLC (United Kingdom) 99,353 843,218 Hibernia REIT PLC (Ireland) 834,616 1,084,732 Food and staples retail (0.7%) Walgreens Boots Alliance, Inc. 12,900 1,067,604 Food products (5.1%) Associated British Foods PLC (United Kingdom) 42,111 1,423,200 JM Smucker Co. (The) 14,000 1,792,840 Kerry Group PLC Class A (Ireland) 13,924 995,672 Kraft Heinz Co. (The) 14,700 1,283,604 Nomad Foods, Ltd. (United Kingdom) † 102,750 983,318 Orkla ASA (Norway) 126,774 1,146,965 Health-care equipment and supplies (2.1%) Becton Dickinson and Co. 5,100 844,305 Boston Scientific Corp. † 47,800 1,033,914 C.R. Bard, Inc. 5,900 1,325,494 Health-care technology (0.6%) CompuGroup Medical SE (Germany) 21,479 880,488 Hotels, restaurants, and leisure (2.4%) Compass Group PLC (United Kingdom) 71,380 1,315,699 Dalata Hotel Group PLC (Ireland) † 221,454 1,023,184 Hilton Worldwide Holdings, Inc. 44,741 1,216,955 Household durables (1.8%) CalAtlantic Group, Inc. S 18,268 621,295 PulteGroup, Inc. 56,575 1,039,849 Techtronic Industries Co., Ltd. (Hong Kong) 304,000 1,089,003 Independent power and renewable electricity producers (2.8%) Calpine Corp. † 142,869 1,632,993 NextEra Energy Partners LP 42,322 1,080,904 NRG Energy, Inc. 117,201 1,436,884 Insurance (7.2%) Admiral Group PLC (United Kingdom) 34,680 777,664 American International Group, Inc. 32,013 2,090,769 Assured Guaranty, Ltd. 64,500 2,436,165 Chubb, Ltd. 7,100 938,052 Fairfax Financial Holdings, Ltd. (Canada) 2,700 1,304,100 Hartford Financial Services Group, Inc. (The) 26,188 1,247,858 MetLife, Inc. 12,800 689,792 Prudential PLC (United Kingdom) 73,110 1,458,263 Internet and direct marketing retail (2.1%) Amazon.com, Inc. † 3,000 2,249,610 Expedia, Inc. 7,100 804,288 FabFurnish GmbH (acquired 8/2/13, cost $4) (Private) (Brazil) † ∆∆ F 6 5 Putnam VT Global Equity Fund 5 COMMON STOCKS (97.4%)* cont . Shares Value Internet and direct marketing retail cont . Global Fashion Group SA (acquired 8/2/13, cost $219,415) (Private) (Brazil) † ∆∆ F 5,179 $39,772 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $4) (Private) (Brazil) † ∆∆ F 3 2 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) † ∆∆ F 1 1 Internet software and services (6.0%) Alibaba Group Holding, Ltd. ADR (China) † S 14,200 1,246,902 Alphabet, Inc. Class C † 6,411 4,948,138 GoDaddy, Inc. Class A † S 21,800 761,910 Instructure, Inc. † 37,800 738,990 Wix.com, Ltd. (Israel) † 33,500 1,492,425 IT Services (1.9%) Computer Sciences Corp. 19,800 1,176,516 Visa, Inc. Class A 21,676 1,691,162 Leisure products (0.7%) Brunswick Corp. 19,100 1,041,714 Media (2.7%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) 93,461 1,021,549 Live Nation Entertainment, Inc. † 36,200 962,920 Stroeer SE & Co. KGaA (Germany) S 26,561 1,163,344 Walt Disney Co. (The) 8,500 885,870 Metals and mining (1.1%) Newmont Mining Corp. 26,400 899,448 Nucor Corp. 11,800 702,336 Multi-utilities (0.6%) Veolia Environnement SA (France) 53,157 903,640 Oil, gas, and consumable fuels (4.9%) ConocoPhillips 16,700 837,338 EnCana Corp. (Canada) 69,300 813,442 EOG Resources, Inc. 12,600 1,273,860 Pioneer Natural Resources Co. 6,200 1,116,434 Plains All American Pipeline LP 22,400 723,296 Seven Generations Energy, Ltd. (Canada) † 33,500 781,205 Suncor Energy, Inc. (Canada) 58,450 1,911,112 Personal products (2.3%) Coty, Inc. Class A 58,973 1,079,796 Shiseido Co., Ltd. (Japan) 38,600 975,125 Unilever NV ADR (Netherlands) 35,147 1,444,528 Pharmaceuticals (5.1%) Astellas Pharma, Inc. (Japan) 101,700 1,409,684 AstraZeneca PLC (United Kingdom) 25,208 1,367,113 Jazz Pharmaceuticals PLC † 6,600 719,598 Novartis AG (Switzerland) 32,422 2,358,333 Perrigo Co. PLC 10,200 848,946 Shionogi & Co., Ltd. (Japan) 19,100 911,359 Real estate management and development (1.3%) Kennedy-Wilson Holdings, Inc. 39,252 804,666 RE/MAX Holdings, Inc. Class A 21,450 1,201,200 Road and rail (1.6%) Union Pacific Corp. 23,700 2,457,216 COMMON STOCKS (97.4%)* cont . Shares Value Semiconductors and semiconductor equipment (1.8%) Micron Technology, Inc. † 81,098 $1,777,668 Qorvo, Inc. † 16,900 891,137 Software (2.4%) Adobe Systems, Inc. † 8,500 875,075 Nintendo Co., Ltd. (Japan) 4,400 919,800 RIB Software AG (Germany) S 61,118 799,712 ServiceNow, Inc. † 13,900 1,033,326 Specialty retail (1.1%) Home Depot, Inc. (The) 6,665 893,643 Lowe’s Cos., Inc. 11,254 800,384 Textiles, apparel, and luxury goods (0.5%) Hanesbrands, Inc. 36,000 776,520 Thrifts and mortgage finance (1.0%) Radian Group, Inc. 86,579 1,556,690 Tobacco (1.2%) Imperial Brands PLC (United Kingdom) 40,360 1,755,730 Trading companies and distributors (0.6%) Rexel SA (France) 54,569 896,422 Transportation infrastructure (0.7%) Aena SA (Spain) 7,408 1,010,692 Wireless telecommunication services (1.6%) KDDI Corp. (Japan) 38,600 974,569 Vodafone Group PLC ADR (United Kingdom) 58,800 1,436,484 Total common stocks (cost $142,203,549) CONVERTIBLE PREFERRED STOCKS (0.7%)* Shares Value Global Fashion Group SA zero % cv. pfd. (acquired 7/11/16, cost $26,427) (Brazil) (Private) † ∆∆ F 3,489 $27,328 Uber Technologies, Inc. Ser. E, 8.00% cv. pfd. (acquired 2/18/15, cost $801,843) (Private) † ∆∆ F 23,711 1,040,790 Total convertible preferred stocks (cost $828,270) U.S. TREASURY OBLIGATIONS (0.1%)* Principal amount Value U.S. Treasury Notes 1.625%, 7/31/20 i $101,000 $101,619 Total U.S. treasury obligations (cost $101,619) Principal amount/ SHORT-TERM INVESTMENTS (5.8%)* shares Value Putnam Cash Collateral Pool, LLC 0.91% d Shares 5,796,777 $5,796,777 Putnam Short Term Investment Fund 0.69% L Shares 2,683,085 2,683,085 State Street Institutional U.S. Government Money Market Fund, Premier Class 0.42% P Shares 180,000 180,000 U.S. Treasury Bills 0.459%, 2/9/17 ∆ $111,000 110,949 Total short-term investments (cost $8,770,808) Total investments (cost $151,904,246) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreignsecurities on deposit with a custodian bank 6 Putnam VT Global Equity Fund Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2016 through December 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $150,734,550. † This security is non-income-producing. ∆∆ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,107,898, or 0.7% of net assets. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. d Affiliated company. See Notes 1 and 5 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). i This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). S Security on loan, in part or in entirety, at the close of the reporting period (Note 1). At the close of the reporting period, the fund maintained liquid assets totaling $101,724 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 58.7% Switzerland 1.6% Japan 8.6 Norway 1.3 United Kingdom 8.1 Israel 1.0 Ireland 3.4 Italy 0.9 Canada 3.2 China 0.8 France 2.5 Hong Kong 0.7 Germany 2.4 Belgium 0.7 Spain 1.8 Finland 0.6 Sweden 1.6 Other 0.5 Netherlands 1.6 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. FORWARD CURRENCY CONTRACTS at 12/31/16 (aggregate face value $33,216,072) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Buy 3/16/17 $308,272 $307,542 $730 Canadian Dollar Buy 1/18/17 490,990 496,275 (5,285) Euro Sell 3/16/17 47,643 48,290 647 Hong Kong Dollar Sell 2/16/17 141,290 140,228 (1,062) Barclays Bank PLC Hong Kong Dollar Buy 2/16/17 816,977 817,467 (490) Citibank, N.A. Danish Krone Buy 3/16/17 1,041,565 1,057,113 (15,548) Euro Sell 3/16/17 319,450 331,754 12,304 Japanese Yen Sell 2/16/17 480,716 577,110 96,394 Credit Suisse International Canadian Dollar Buy 1/18/17 875,975 895,971 (19,996) Canadian Dollar Sell 1/18/17 875,975 890,572 14,597 Goldman Sachs International Chinese Yuan (Offshore) Sell 2/16/17 1,428,437 1,477,176 48,739 Euro Buy 3/16/17 547,311 542,357 4,954 Japanese Yen Buy 2/16/17 590,217 727,249 (137,032) HSBC Bank USA, National Association Euro Sell 3/16/17 4,315,000 4,375,122 60,122 JPMorgan Chase Bank N.A. Australian Dollar Buy 1/18/17 2,019,003 2,139,220 (120,217) Canadian Dollar Buy 1/18/17 791,275 810,789 (19,514) Japanese Yen Buy 2/16/17 1,662,045 1,749,748 (87,703) Japanese Yen Sell 2/16/17 1,659,150 1,852,040 192,890 Norwegian Krone Sell 3/16/17 1,769,370 1,816,052 46,682 Singapore Dollar Buy 2/16/17 748,816 781,442 (32,626) Putnam VT Global Equity Fund 7 FORWARD CURRENCY CONTRACTS at 12/31/16 (aggregate face value $33,216,072) cont . Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. cont . South Korean Won Buy 2/16/17 $1,165,143 $1,183,830 $(18,687) South Korean Won Sell 2/16/17 1,165,143 1,231,270 66,127 Swedish Krona Sell 3/16/17 937,124 930,144 (6,980) State Street Bank and Trust Co. Canadian Dollar Sell 1/18/17 1,699,283 1,700,282 999 Israeli Shekel Sell 1/18/17 1,347,535 1,372,590 25,055 Swiss Franc Buy 3/16/17 1,503,475 1,519,292 (15,817) UBS AG Swiss Franc Buy 3/16/17 1,133,870 1,146,027 (12,157) WestPac Banking Corp. British Pound Sell 3/16/17 2,238,396 2,299,120 60,724 Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $13,111,228 $9,329,477 $39,780 Consumer staples 9,233,457 7,741,220 —­ Energy 7,456,687 —­ —­ Financials 15,519,210 5,367,824 —­ Health care 7,267,434 6,926,977 —­ Industrials 5,880,821 4,208,144 —­ Information technology 16,633,249 3,502,944 —­ Materials 10,511,333 2,500,628 —­ Real estate 2,005,866 1,927,950 —­ Telecommunication services 2,582,670 8,052,790 —­ Utilities 6,042,611 903,640 —­ Total common stocks Convertible preferred stocks —­ —­ 1,068,118 U.S. treasury obligations —­ 101,619 —­ Short-term investments 2,863,085 5,907,726 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $137,850 $—­ Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. 8 Putnam VT Global Equity Fund The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net Accrued unrealized Investments in Balance as of discounts/ Realized appreciation/ Cost of Proceeds Total transfers Total transfers Balance as of securities: 12/31/15 premiums gain/(loss) (depreciation)# purchases from sales into Level 3† out of Level 3† 12/31/16 Common stocks*: Consumer $131,191 $— $— $(91,411) $— $— $— $— $39,780 discretionary Financials 955,391 — — (292,964) — (662,427) — — — Total common stocks — Convertible $1,040,790 — — 901 26,427 — — — $1,068,118 preferred stocks Totals $— $— $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. † Transfers during the reporting period are accounted for using the end of period market value and did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. # Includes $(90,510) related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. Level 3 securities which are fair valued by Putnam Management, are not material to the fund. The accompanying notes are an integral part of these financial statements. Putnam VT Global Equity Fund 9 Statement of assets and liabilities 12/31/16 Assets Investment in securities, at value, including $5,621,158 of securities on loan (Note 1): Unaffiliated issuers (identified cost $143,424,384) $148,206,626 Affiliated issuers (identified cost $8,479,862) (Notes 1 and 5) 8,479,862 Cash 1,897 Foreign currency (cost $30,700) (Note 1) 30,717 Dividends, interest and other receivables 287,789 Foreign tax reclaim 28,745 Receivable for shares of the fund sold 9,025 Receivable for investments sold 197,635 Unrealized appreciation on forward currency contracts (Note 1) 630,964 Total assets Liabilities Payable for shares of the fund repurchased 125,630 Payable for compensation of Manager (Note 2) 89,298 Payable for custodian fees (Note 2) 18,795 Payable for investor servicing fees (Note 2) 24,182 Payable for Trustee compensation and expenses (Note 2) 202,699 Payable for administrative services (Note 2) 1,571 Payable for distribution fees (Note 2) 3,600 Unrealized depreciation on forward currency contracts (Note 1) 493,114 Collateral on securities loaned, at value (Note 1) 5,796,777 Collateral on certain derivative contracts, at value (Note 1) 281,619 Other accrued expenses 101,425 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $188,117,498 Undistributed net investment income (Note 1) 2,214,073 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (44,515,422) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 4,918,401 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $133,781,028 Number of shares outstanding 8,676,062 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $15.42 Computation of net asset value Class IB Net assets $16,953,522 Number of shares outstanding 1,108,590 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $15.29 The accompanying notes are an integral part of these financial statements. 10 Putnam VT Global Equity Fund Statement of operations Year ended 12/31/16 Investment income Dividends (net of foreign taxes paid and refunded of $126,893) $2,576,840 Interest (including interest income of $16,998 from investments in affiliated issuers) (Note 5) 17,573 Securities lending (net of expenses) (Notes 1 and 5) 122,551 Total investment income Expenses Compensation of Manager (Note 2) 1,094,341 Investor servicing fees (Note 2) 110,047 Custodian fees (Note 2) 26,486 Trustee compensation and expenses (Note 2) 11,473 Distribution fees (Note 2) 43,044 Administrative services (Note 2) 4,590 Auditing and tax fees 75,713 Other 70,572 Fees waived and reimbursed by Manager (Note 2) (2,409) Total expenses Expense reduction (Note 2) (7,540) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (2,011,338) Net realized gain on foreign currency transactions (Note 1) 1,097,614 Net realized gain on written options (Notes 1 and 3) 744,373 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 209,092 Net unrealized appreciation of investments during the year 309,494 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/16 12/31/15 Decrease in net assets Operations Net investment income $1,290,647 $1,591,899 Net realized gain (loss) on investments and foreign currency transactions (169,351) 8,317,925 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 518,586 (11,906,743) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (1,933,175) (2,126,834) Class IB (184,709) (203,147) Decrease from capital share transactions (Note 4) (19,838,466) (22,589,788) Total decrease in net assets Net assets Beginning of year 171,051,018 197,967,706 End of year (including undistributed net investment income of $2,214,073 and $2,128,492, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT Global Equity Fund 11 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended­ Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover(%) Class IA­ 12/31/16­ $15.42­ .13­ .07­ .20­ (.20) $15.42­ 1.37­ $133,781­ .88 e .85 e 54­ 12/31/15­ 15.84­ .14­ (.36) (.20) 15.42­ 152,638­ .86­ .86­ 56­ 12/31/14­ 15.66­ .19­ .09­ .28­ (.10) 15.84­ 1.77­ 176,202­ .89­ 1.22­ 76­ 12/31/13­ 12.05­ .11­ 3.73­ 3.84­ (.23) 15.66­ 32.27­ 201,524­ .91­ .78­ 105­ 12/31/12­ 10.18­ .12­ 1.96­ 2.08­ (.21) 12.05­ 20.55­ 176,054­ .92­ 1.04­ 125­ Class IB­ 12/31/16­ $15.29­ .09­ .07­ .16­ (.16) $15.29­ 1.07­ $16,954­ 1.13 e .59 e 54­ 12/31/15­ 15.70­ .10­ (.36) (.15) 15.29­ 18,413­ 1.11­ .61­ 56­ 12/31/14­ 15.53­ .15­ .08­ .23­ (.06) 15.70­ 1.47­ 21,766­ 1.14­ .97­ 76­ 12/31/13­ 11.95­ .07­ 3.71­ 3.78­ (.20) 15.53­ 31.98­ 25,187­ 1.16­ .53­ 105­ 12/31/12­ 10.10­ .09­ 1.94­ 2.03­ (.18) 11.95­ 20.18­ 22,358­ 1.17­ .79­ 125­ a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waiver, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets (Note 2). The accompanying notes are an integral part of these financial statements. 12 Putnam VT Global Equity Fund Notes to financial statements 12/31/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2016 through December 31, 2016. Putnam VT Global Equity Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek capital appreciation. The fund invests mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that Putnam Management believes have favorable investment potential. For example, the fund may purchase stocks of companies with stock prices that reflect a value lower than that which Putnam Management places on the company. Under normal circumstances, Putnam Management invests at least 80% of the fund’s net assets in equity investments. This policy may be changed only after 60 days’ notice to shareholders. Putnam Management may also consider other factors that Putnam Management believes will cause the stock price to rise. The fund invests mainly in developed countries, but may invest in emerging markets. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund may use derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Putnam VT Global Equity Fund 13 Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $106,355 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $110,949 and may include amounts related to unsettled agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending, net of expenses, is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund received cash collateral of $5,796,777 and the value of securities loaned amounted to $5,621,158. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. 14 Putnam VT Global Equity Fund The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2016, the fund had a capital loss carryover of $44,318,450 available to the extent allowed by the Code to offset future net capital gain, if any. For any carryover, the amount of the carryover and that carryover’s expiration date is: Loss carryover Short-term Long-term Total Expiration $— $1,215,415 $1,215,415 * 43,103,035 N/A 43,103,035 12/31/17 *Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from foreign currency gains and losses, from the expiration of a capital loss carryover, from unrealized gains and losses on passive foreign investment companies and from partnership income. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $912,818 to increase undistributed net investment income, $5,777,815 to decrease paid-in capital and $4,864,997 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $18,373,578 Unrealized depreciation (13,780,943) Net unrealized appreciation 4,592,635 Undistributed ordinary income 2,401,622 Capital loss carryforward (44,318,450) Cost for federal income tax purposes $152,093,853 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 45.2% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.850% of the first $5 billion, 0.800% of the next $5 billion, 0.750% of the next $10 billion, 0.700% of the next $10 billion, 0.650% of the next $50 billion, 0.630% of the next $50 billion, 0.620% of the next $100 billion and 0.615% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.696% of the fund’s average net assets. Putnam Management has contractually agreed, through April 30, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management voluntarily waived $2,409. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. PAC did not manage any portion of the assets of the fund during the reporting period. If Putnam Management or PIL were to engage the services of PAC, Putnam Management or PIL, as applicable, would pay a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $97,997 Class IB 12,050 Total $110,047 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $16 under the expense offset arrangements and by $7,524 under the brokerage/service arrangements. Putnam VT Global Equity Fund 15 Each Independent Trustee of the fund receives an annual Trustee fee, of which $122, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. The expenses related to distribution fees during the reporting period are included in Distribution fees in the Statement of operations. Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of Proceeds purchases from sales Investments in securities (Long-term) $82,714,200 $99,263,022 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Written option transactions during the reporting period are summarized as follows: Written option Written option contract amounts premiums Written options outstanding at the beginning of the reporting period $— $— Options opened 611,920 860,781 Options exercised — — Options expired (462,402) (837,609) Options closed (149,518) (23,172) Written options outstanding at the end of the reporting period $— $— Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/16 Year ended 12/31/15 Year ended 12/31/16 Year ended 12/31/15 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 60,723 $918,932 36,863 $604,772 42,454 $631,823 31,160 $495,021 Shares issued in connection with reinvestment of distributions 131,419 1,933,175 128,277 2,126,834 12,634 184,709 12,342 203,147 192,142 2,852,107 165,140 2,731,606 55,088 816,532 43,502 698,168 Shares repurchased (1,415,538) (21,270,203) (1,388,451) (22,439,881) (151,041) (2,236,902) (225,036) (3,579,681) Net decrease Note 5 — Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Fair value at the beginning Fair value at the end of Name of affiliate of the reporting period Purchase cost Sale proceeds Investment income the reporting period Putnam Cash Collateral Pool, LLC * $9,036,436 $69,566,782 $72,806,441 $38,038 $5,796,777 Putnam Short Term Investment Fund *** 2,648,590 52,307,741 52,273,246 16,998 2,683,085 Total *No management fees are charged to Putnam Cash Collateral Pool, LLC (See Note 1). ***Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. 16 Putnam VT Global Equity Fund Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased equity option contracts (contract amount) $68,000 Written equity option contracts (contract amount) (Note 3) $68,000 Forward currency contracts (contract amount) $34,600,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $630,964 Payables $493,114 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Forward currency contracts Total Foreign exchange contracts $— $1,127,956 $1,127,956 Equity contracts (143,830) — $(143,830) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Forward currency contracts Total Foreign exchange contracts $206,209 $206,209 Total Putnam VT Global Equity Fund 17 Note 8 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts # $1,377 $— $108,698 $14,597 $53,693 $60,122 $305,699 $26,054 $— $60,724 $630,964 Total Assets $— $— Liabilities: Forward currency contracts # $6,347 $490 $15,548 $19,996 $137,032 $— $285,727 $15,817 $12,157 $— $493,114 Total Liabilities $— $— Total Financial and Derivative Net Assets Total collateral received (pledged) †## $— $— $93,150 $— $(83,339) $60,122 $19,972 $— $— $— Net amount $(4,970) $(490) $— $(5,399) $— $— $— $10,237 $(12,157) $60,724 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. Note 9 — New pronouncements In October 2016, the SEC adopted amendments to rules under the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements. The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management is currently evaluating the amendments and their impact, if any, on the fund’s financial statements. Federal tax information (Unaudited) The fund designated 41.17% of ordinary income distributions as qualifying for the dividends received deduction for corporations. 18 Putnam VT Global Equity Fund Putnam VT Global Equity Fund 19 About the Trustees 20 Putnam VT Global Equity Fund *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2016, there were 114 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (
